NUMBER 13-20-00433-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                      IN RE EUSTORGIO GUZMAN RESENDEZ


                       On appeal from the 139th District Court
                             of Hidalgo County, Texas.


                            MEMORANDUM OPINION
               Before Justices Benavides, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Hinojosa
        Relator Eustorgio Guzman Resendez filed a pro se petition for a writ of mandamus.

We interpret Resendez’s petition to raise two issues. First, Resendez seeks to compel

respondents Omar Escobar, the District Attorney of Starr County, Texas; Salvador Zarate,

Jr., a Starr County, Texas Justice of the Peace, and Norma Jean Farley, M.D., a

pathologist, to open an inquest under Texas Code of Criminal Procedure 49.01. 1 See


          1 A jury convicted Resendez of capital murder in 1992 and sentenced him to life imprisonment in

the Texas Department of Criminal Justice—Institutional Division. See Resendez v. State, 860 S.W.2d 605
(Tex. App.—Corpus Christi–Edinburg 1993, pet. ref’d). This inquest relates to the deaths of Resendez’s
four victims, Ruben Pina, Gregorio Pina, Alejandro Garcia, and Juan Arguelles, whose bodies were “burned
TEX. CODE CRIM. PROC. ANN. art. 49.01 et al. Second, Resendez petitions this court to

order the Honorable Judge Roberto (Bobby) Flores, presiding judge of the 139th Judicial

District Court of Hidalgo County, to rule on a petition compelling the same.

        “[M]andamus is a drastic remedy, to be invoked only in extraordinary

situations.” State ex rel. Sutton v. Bage, 822 S.W.2d 55, 57 (Tex. Crim. App. 1992). To

obtain mandamus relief in criminal law matters in the courts of appeals, a relator must

establish that (1) the act he seeks to compel is ministerial, rather than discretionary in

nature, and (2) no other adequate remedy at law is available. See Lanford v. Fourteenth

Court of Appeals, 847 S.W.2d 581, 586 (Tex. Crim. App. 1993).

        First, regarding Resendez’s request that we compel respondents Escobar, Zarate,

and Farley to order an inquest, we conclude we have no jurisdiction over this demand.

Article V, section 6 of the Texas Constitution provides that the courts of appeals have

original jurisdiction as prescribed by law. TEX. CONST. art. V, § 6. The Texas Government

Code authorizes an intermediate appellate court to issue a writ of mandamus only against

a judge of a district, statutory county, statutory probate county, or county court in its

district; a judge of a district court who is acting as a magistrate at a court of inquiry under

Chapter 52, Code of Criminal Procedure in its district; and certain associate judges

appointed pursuant to the Family Code. TEX. GOV’T CODE ANN. § 22.221(b). We may also

issue a writ of mandamus in order to enforce our jurisdiction. Id. § 22.221(a)

        Here, Resendez seeks mandamus relief against a justice of the peace. By a plain

reading of the government code, we do not have jurisdiction to issue a writ of mandamus



beyond recognition” and found in a van “completely burned and riddled with bullet holes.” Id. at 607.
                                                    2
against a justice of the peace. 2 See id.; see also In Re Resendez, No. 04-20-00386-CR,

2020 WL 4607065 (Tex. App.—San Antonio Aug. 12, 2020) (per curiam) (mem. op., not

designated for publication). Moreover, this justice of the peace does not preside within

our judicial district. See TEX. GOV’T CODE ANN. § 22.201(e) (providing that Starr County,

Texas is under the jurisdiction of the Fourth Court of Appeals in San Antonio).

       Second, we address Resendez’s request that we order the Honorable Judge

Flores to rule over a petition pending in his court. Resendez claims that his writ of

mandamus, which requested Judge Flores to compel the respondents to open the

inquest, has been pending in Judge Flores’s court since February 27, 2020.

“A trial court has a ministerial duty to consider and rule on motions properly filed and

pending before it, and mandamus may issue to compel the trial court to act.” In re Henry,

525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding). In

the mandamus setting, a relator must establish that the trial court: (1) had a legal duty

to rule on the motion; (2) was asked to rule on the motion; and (3) failed or refused

to rule on the motion within a reasonable time. Id. A trial court is not required to consider

a motion that has not been called to its attention by proper means. Id.

       Resendez, however, has not met his burden to provide a sufficient record to

establish that he is entitled to relief. See Walker v. Packer, 827 S.W.2d 833, 839 (Tex.

1992) (orig. proceeding). Resendez has not shown that his motion has been presented

to the trial court nor has he shown how long the motion has been pending since

presentment. “The trial court is not required to consider a motion that has not been called


       As our jurisdiction is only over lower courts, we need not address Resendez’s petition to
       2

mandamus a duly elected county district attorney or a pathologist.
                                               3
to its attention by proper means.” In re Henry, 525 S.W.3d at 382 (citing In re J.B.H., No.

14-15-00114-CV, 2015 WL 732665 (Tex. App.—Houston [14th Dist.] Feb. 19, 2015, orig.

proceeding) (mem. op.)). The record before us is not sufficient to establish Resendez’s

right to mandamus relief.

       To the extent Resendez petitions this court to mandamus a justice of the peace to

order an inquest, we DISMISS that issue for lack of jurisdiction. And regarding

Resendez’s request that we order Judge Flores to rule on a petition pending in his court,

the Court concludes that relator has not met his burden to obtain relief and DENY this

petition for writ of mandamus. 3

                                                                       LETICIA HINOJOSA
                                                                       Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of October, 2020.




        3 We note that Resendez has filed similar petitions for writ of mandamus in the Fourth Court of

Appeals and these petitions have been denied, as well. See In re Resendez, 501 S.W.3d 680 (Tex. App.—
San Antonio 2016) (per curiam) (mem. op.); In Re Resendez, No. 04-20-00386-CR, 2020 WL 4607065
(Tex. App.—San Antonio Aug. 12, 2020) (per curiam) (mem. op., not designated for publication).
                                                  4